Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract 
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160272798 see abstract, paragraphs [0077], [0078], [0079], [0081], [0082], [0084], [0085], [0086], [0087], [0088], [0120], [199], and  [200].
Applicant’s invention is directed to a method for increasing the melt strength and/or low shear viscosity of a polyethylene resin, the method comprising:
a)    providing a polyethylene composition comprising the reaction product of ethylene (see abstract in ‘798) and optionally, one or more alpha-olefin comonomers (see paragraphs [0081]and[0082], [0120], [199], [200] in ‘798) wherein the polyethylene composition is characterized by the following properties: a density ranging from 0.900 g/cm3 to 0.970 g/cm3 (see [0015] density of 0.88 g/cc or more in ‘798), a molecular weight distribution (Mw/Mn) ranging from 2.6 to 3.5 (see paragraphs [0035] iii) Mw/Mn of from about 2.5 to about 40 in ‘798), and from 0.10 to 0.27 vinyl groups per 1,000 total carbon atoms ( see paragraphs [0077], [0078], [0079],[0084], [0085], [0086], [0087], [0088] in ‘798);
b)    providing a master-batch composition comprising a free radical generator (see paragraph [0181]…method of making the polyethylene is not critical, as it can be made  …. by free-radical polymerization.) and a polyethylene resin, wherein the free radical generator has a half-life at 220°C of less than 200 seconds, and a decomposition energy higher than -250 kJ/mol, and wherein the polyethylene resin has a density ranging from 0.900 g/cm3 to 0.970 g/cm3(see paragraph [0015] density of 0.88 g/cc or more), melt index ranging from 0.01 g/10 min to 100 g/10 min (see paragraph [0044] ASTM 1238, 190.degree. C., 2.16 kg) of 15 dg/min or less; paragraph [0052] from 0.1 to 15 (ASTM D 1238, condition E; a melt index ratio (121/12, ASTMD 1238) of from 35 to 80 in ‘798); and
c)    reacting the polyethylene composition with the master-batch composition to form a modified polyethylene composition. (See paragraph [0002] wherein “[t]he present invention relates to branched modifiers, and polyethylene compositions comprising an ethylene based polymer and a branched modifier.”)
Thus, the reference discloses the claimed invention except for explicitly disclosing the type of free-radical polymerization comprising “the free radical generator has a half-life at 220°C of less than 200 seconds, and a decomposition energy of and a decomposition energy higher than -250 kJ/mol ”. However, as noted above, the reference clearly states that “[t]he method of making the polyethylene is not critical, as it can be made by slurry, solution, gas phase, high pressure or other suitable processes, and by using catalyst systems appropriate for the polymerization of polyethylenes, other  or by free-radical polymerization. Although the specific parameters for free radical polymerization are not specified, it is understood by the reference that those of ordinary skill in the art would have known the particular parameters needed to achieve the polyethylene composition having the disclosed characteristics and parameters as set forth in the reference. 
Thus, with regard to the limitation of using a free radical generator and a decomposition energy, in light of the same resulting characteristics produced in the final product, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since free radical polymerization is disclosed in the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claims 2-5, in each instance the particular characteristic of the radical generator would be obvious when using the radical polymerization process. Applicants have not stated in the claims or in the specification that the radical generator is the crux of the invention. As such, as noted above, it would have been obvious to one employ particular amounts and/or parameters as known in the art, since free radical polymerization is disclosed in the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.
With regard to claims 6 and 7,  wherein the master-batch composition comprises less than 150 ppm of primary antioxidant. Note in paragraph [0141] states “one or more conventional additives, such as antioxidants, can be incorporated in the polymer during the recovery procedure. Possible antioxidants include phenyl-beta-naphthylamine, di-tert-butylhydroquinone, triphenyl phosphate, heptylated diphenylamine, 2,2'-methylene-bis(4-methyl-6-tert-butyl)phenol, and 2,2,4-trimethyl-6-phenyl-1,2-dihydroquinoline. See also [0227]. 
With regard to claim 8, wherein the polyethylene composition is further characterized by a melt flow ratio, 110/12, of from 5.5 to 7.6. Note paragraph [0055] states, “the difference in melt flow index (190.degree. C., 2.16 kg) of the branched modifier and the ethylene polymer is 10 dg/min or less, preferably 5 dg/min or less” which overlaps that which is claimed. 
With regard to claim 9, the composition distribution breadth index is not disclosed in the specification. However, since both the polyethylene composition and the final product, use as well as the process for making such appear to be the same, it would be reasonable to conclude that the distribution breadth index of the product would appear to also be the same.
With regard to claim 10, wherein the polyethylene composition is further characterized by a melt index, 12, of from 0.5 to 7 g/10 min (see paragraph [0044] ASTM 1238, 190.degree. C., 2.16 kg) of 15 dg/min or less; paragraph [0052] from 0.1 to 15 (ASTM D 1238, condition E; a melt index ratio (121/12, ASTMD 1238) of from 35 to 80 in ‘798);
With regard to claim 11, wherein the polyethylene composition is formed in the presence of a catalyst composition comprising a multi-metallic procatalyst via solution polymerization in at least one reactor. See paragraphs [0142], [0143], [0144], and [0145]. 
With regard to claims 12 to 16, 
According to MPEP I:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). In the instant claims 12-16, the products of claims 12 to 16 are considered to be obvious since the prior art products are also made from polyethylene compositions having the same parameters as noted above and according their disclosed uses as films etc., are also rendered obvious over the claimed film. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765